Citation Nr: 0019609	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  95-29 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for laceration 
scars of the right forearm, with carpal tunnel syndrome, 
currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for an adjustment 
disorder, claimed as a nervous condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1980 to 
January 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1995 rating decision by the Houston, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the veteran's claim of entitlement to 
service connection for a nervous condition, and granted the 
veteran's claim of entitlement to service connection for 
laceration scars of right forearm, evaluated as zero percent 
disabling, effective September 26, 1994.

In June 1999, the Board remanded this case to the RO in part 
to seek clarification as to whether the veteran still desired 
a personal hearing before a member of the Board.  The veteran 
subsequently submitted a signed statement requesting that he 
be provided with a personal hearing before a traveling member 
of the Board following his release from incarceration in 
November 1999.  Thereafter, the veteran was notified of the 
date and time of his personal hearing in a May 2000 letter 
from the RO.  However, the veteran failed to appear for his 
personal hearing.  To the Board's knowledge, the veteran has 
offered no explanation as to why he was unable to appear and 
has since made no request for another hearing.  Accordingly, 
the Board will proceed to a decision on this appeal as if the 
hearing request had been withdrawn.  38 C.F.R. § 20.704(d) 
(1999).

In January 2000, the RO issued a Supplemental Statement of 
the Case in which it granted a 10 percent disability rating 
for the veteran's laceration scars of the right forearm, 
effective September 26, 1994.  In AB v. Brown, 6 Vet. App. 35 
(1993), the United States Court of Appeals for Veterans 
Claims (the Court) held that on a claim for an original or 
increased rating, the veteran will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  In this 
case, the veteran has continued to express disagreement with 
the assigned disability rating.


FINDING OF FACT

The credible and probative evidence of record demonstrates 
that the veteran's laceration scars of the right forearm, 
with carpal tunnel syndrome, are manifested by no more than 
mild, incomplete paralysis of the median nerve and scarring.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for laceration scars of the right forearm, with 
carpal tunnel syndrome, have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.124a, Diagnostic Code 8515 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased evaluation for his 
laceration scars of the right forearm.  In the interest of 
clarity, the Board will first review the law, VA regulations 
and other authority which may be relevant to this claim; 
describe the factual background of this case; and then 
proceed to analyze the issue and render a decision.

The issue of entitlement to service connection for an 
adjustment disorder will be addressed in the remand portion 
of this decision.

Relevant Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating for a disability was not limited to 
that reflecting the then-current severity of the disorder.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999). 

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease to injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (1999).  In this case, the veteran's laceration 
scars with carpal tunnel syndrome have been rated under 38 
C.F.R. § 4.124a, Diagnostic Code 8515, which pertains to 
paralysis of the median nerve.

Under Diagnostic Code 8515, if the evidence establishes 
complete paralysis of the median nerve with the hand inclined 
to the ulnar side, the index and middle fingers more extended 
than normally, considerable atrophy of the muscles of the 
thenar eminence, the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective, absence of flexion 
of index finger and feeble flexion of middle finger, cannot 
make a fist, index and middle fingers remain extended; cannot 
flex distal phalanx of thumb, defective opposition and 
abduction of the thumb, at right angles to palm; flexion of 
wrist weakened; and pain with trophic disturbances, a 70 
percent evaluation is assigned for complete paralysis of the 
median nerve of the major extremity and a 60 percent 
evaluation is assigned for complete paralysis of the median 
nerve of the minor extremity.  A 50 percent disability 
evaluation is assigned for severe incomplete paralysis of the 
median nerve of the major extremity and a 40 percent 
evaluation is assigned for severe incomplete paralysis of the 
median nerve of the minor extremity.  A 30 percent evaluation 
is assigned for moderate incomplete paralysis of the median 
nerve of the major extremity and a 20 percent evaluation is 
assigned for moderate incomplete paralysis of the median 
nerve of the minor extremity.  A 10 percent evaluation is 
assigned for mild incomplete paralysis of the median nerve of 
the major or minor extremity. 38 C.F.R. § 4.124a, Diagnostic 
Code 8515.

The Board observes that the words "mild", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just".  38 C.F.R. § 4.6 (1999).  It should also be noted 
that use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a) (West 1991); 38 
C.F.R. §§ 4.2, 4.6 (1999).

The evaluation of the same disability under various diagnoses 
is to be avoided.  See 38 C.F.R. § 4.14 (1999).  In Esteban 
v. Brown, 6 Vet. App. 259, 262 (1994), the Court held that 
evaluations for distinct disabilities resulting from the same 
injury could be combined so long as the symptomatology for 
one condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition.

Diagnostic Code 7803 provides a 10 percent rating for 
superficial poorly nourished scars with repeated ulceration.  
Under Diagnostic Code 7804, a 10 percent evaluation may be 
assigned for scars which are superficial, tender and painful 
on objective demonstration.  Diagnostic Code 7805 provides 
that a rating for scars is based upon the limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (1999).


Factual Background

The veteran's service medical records reveal that on November 
7, 1981, he sustained three 1-inch lacerations to his right 
arm, with "a lot of very little lacerations" from his elbow 
to his right hand.  He reported that he had been assaulted 
with a knife, although the military police reported that he 
had put his arm through a window.  The veteran's range of 
motion was found to be good, although the examiner noted that 
the veteran later had difficulty following directions.  The 
veteran was noted to have been in an intoxicated state during 
his examination.  His service medical records reflect that he 
received several follow-up examinations until his sutures 
were removed on November 20, 1981.

An electromyographic (EMG) study performed in July 1997 
revealed an abnormal test with evidence of carpal tunnel 
syndrome of the right upper extremity.

In June 1999, the veteran was scheduled to undergo a VA 
physical examination.  Although the veteran was unable to 
appear for that examination, his claims folder was reviewed 
by the VA examiner.  The VA examiner noted that the veteran 
had received three 1-inch lacerations to his right forearm 
with multiple little lacerations between his elbow and right 
hand.  The VA examiner noted that there had been a drawing of 
the right hand with only one deeper laceration on the ulnar 
aspect of the right hand at the wrist, which, in addition to 
the nylon sutures, had to be sutured with a 4-0 chromic 
closure to the muscle and fascia.  The VA examiner noted that 
there was no documentation of record confirming any follow-up 
treatment for these lacerations after the veteran's discharge 
from service.

In December 1999, the veteran underwent a VA physical 
examination.  He reported that he experienced weakness and 
numbness intermittently in his right hand.  He also reported 
that he could not lie on his right arm at night because that 
would cause it to go numb.  Upon examination, the VA examiner 
noted that presence of multiple nontender, thin, lightly 
brown, linear, horizontal scars on the veteran's right 
forearm.  The first scar was noted to be 1.8 cm. in length, 
the second 0.7 cm., the third 2.3 cm., the fourth 2.5 cm., 
the fifth 1.5 cm., and the sixth 1.5 cm.  The VA examiner 
found no evidence of cheloid formation, inflammation, or 
edema.  There was also no indication of ulceration or 
breakdown of the skin.  The VA examiner determined that these 
scars caused only mild disfigurement.  The VA examiner 
further determined that examination of the 2.5 cm. scar 
revealed a ridge of extra tissue underneath the scar that was 
consistent with a deeper injury.  On palpation of that scar, 
the veteran reported a tingling of the fourth and fifth 
digits as well as his thumb.

The VA examiner noted a diagnosis of scars of the right 
forearm, which were of very mild cosmetic significance.  The 
VA examiner further noted that palpation of one of these 
scars had revealed some tingling in the fingers and thumb, 
which was consistent with a past EMG that had revealed right 
arm nerve damage consistent with carpal tunnel syndrome.  The 
VA examiner concluded that it was conceivable that the scar 
could impinge on the nerve and exacerbate the carpal tunnel 
syndrome.

In a January 2000 statement, the veteran reported that he 
still experienced some dullness and pain in his right 
forearm.  He also reported that he had been loosing strength 
in his fingers and that he was unable to grab and hold onto 
objects when he picked them up.  The veteran stated that he 
had "little movement" in the fingers of his right hand.

Analysis

Preliminary matters - well groundedness of the claim/duty to 
assist/standard of proof

As an initial matter, the Board notes that the veteran's 
claim is well-grounded within the meaning of 38 U.S.C.A. § 
5107(a).  When a veteran is awarded service connection for a 
disability and appeals the RO's rating determination, the 
claim continues to be well grounded as long as the claim 
remains open and the rating schedule provides for a higher 
rating.  See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995). 

A well-grounded claim having been submitted, VA has a duty to 
assist the veteran in developing the facts pertinent to his 
claim.  38 U.S.C.A. § 5107.  In the instant case, the veteran 
has been provided with a recent VA physical examination, and 
there is no indication that there are additional records that 
have not been obtained and which would be pertinent to the 
present claim.  The Board recognizes that in September 1999, 
the veteran reported that he had received treatment at 
several health care facilities since 1994.  However, he 
specifically indicated that the treatment he received at 
these facilities consisted of counseling for psychologic 
problems and for drug and alcohol abuse.  He did not indicate 
that he received treatment at any of these facilities for his 
laceration scars of the right forearm.  Thus, the Board 
believes that all relevant evidence which is available has 
been obtained with regard to this claim; consequently, there 
is no further duty to assist the veteran.  See 38 U.S.C.A. § 
5107(a).

The Board notes that in July 2000, following certification of 
his appeal, the veteran submitted a packet of medical records 
in support of his claim.  As will be discussed in the remand 
portion of this decision, any pertinent evidence submitted by 
the appellant within 90 days of the certification of his 
appeal, must be referred to the agency of original 
jurisdiction for review and preparation of a Supplemental 
Statement of the Case unless this procedural right is waived.  
In this case, veteran has not submitted a waiver of initial 
RO consideration pursuant to 38 C.F.R. § 20.1304 (1999).  
However, after reviewing these records, the Board finds that 
they are not pertinent to the veteran's increased rating 
claim.  Rather, it appears that they relate solely to 
treatment for the veteran's claimed psychiatric problems and 
were submitted in support of his claim for such.  Thus, with 
respect to the veteran's increased rating claim, the Board 
finds that consideration of this material by the RO pursuant 
to 38 C.F.R. § 20.1304 is not necessary.

Once the evidence has been assembled, it is the Board's 
responsibility to review the entire record.  See 38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102. 4.3 (1999).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Discussion

The veteran service-connected laceration scars of the right 
forearm are presently rated as 10 percent disabling under 38 
C.F.R. § 4.124a, Diagnostic Code 8515 for "mild" incomplete 
paralysis of the median nerve of the major or minor 
extremity.  This is based upon the December 1999 VA 
examiner's diagnosis of carpal tunnel syndrome, which had 
been confirmed by the results of an EMG performed in July 
1997.  In order to warrant the next highest rating under 
Diagnostic Code 8515, the veteran's carpal tunnel syndrome 
would have to be manifested by "moderate" incomplete 
paralysis of the median nerve.

After reviewing the complete record, the Board finds that the 
preponderance of the evidence is against an increased 
disability rating for the veteran's laceration scars with 
carpal tunnel syndrome under Diagnostic Code 8515.  This 
conclusion is based primarily upon the veteran's December 
1999 VA examination, which revealed that his laceration scars 
with carpal tunnel syndrome were manifested only by tingling 
in two fingers and his thumb upon palpation.  In essence, the 
Board finds these symptoms to be consistent with no more than 
"mild" incomplete paralysis of the median nerve.  The Board 
notes that no other symptoms or manifestations were found on 
objective examination.  There is also no other medical 
evidence of record demonstrating that the veteran's 
laceration scars with carpal tunnel syndrome are more severe 
than was demonstrated during his December 1999 VA 
examination.

The Board recognizes that in January 2000, the veteran 
reported that his had lost so much strength in his fingers 
that he was unable to grab and hold onto objects when he 
picked them up.  However, the Board notes that during his VA 
physical examination, which had been conducted only a few 
weeks before, the veteran reported that he had only 
experienced intermittent weakness and numbness in his right 
hand.  He gave no indication at that time that he experienced 
such a loss of strength that he was unable to grab and hold 
onto objects.  Because the veteran's earlier statements were 
reported to a competent medical examiner during the course of 
a physical examination, the Board finds them to be much more 
credible in determining the severity of his symptoms than the 
contradictory statements set forth by the veteran in his 
written statement only a few weeks later.  Furthermore, the 
Board believes the veteran's report of intermittent weakness 
and numbness to also be consistent with only mild incomplete 
paralysis of the median nerve.

In addition, the Board notes that the veteran's December 1999 
VA examination revealed no evidence whatsoever that the 
veteran had lost grip strength in his right forearm due to 
his laceration scars of the right forearm.  Rather, as noted 
above, the December 1999 VA examination revealed the only 
manifestation of his laceration scars to be tingling in his 
fingers and thumb, which were reportedly caused by carpal 
tunnel syndrome that had developed as a result of nerve 
damage.  The Board believes the findings of the December 1999 
VA examiner to be the most probative evidence of record for 
determining the current severity of the veteran's disability.

Because several scars were noted to be present on the 
veteran's right forearm, the Board has considered whether 
separate ratings are warranted for any of these scars under 
Diagnostic Codes 7803, 7804, or 7805.   See Esteban, 6 Vet. 
App. at 262.  However, the December 1999 VA examiner 
specifically concluded that the veteran's scars were 
nontender with no evidence of ulceration or breakdown of the 
skin.  Thus, Diagnostic Codes 7803 and 7804 are not for 
application.  In addition, there was also no evidence in this 
examination that the veteran experienced any limitation of 
function of the affected part.  Thus, Diagnostic Code 7805 
also does not apply.

The Board wishes to note that it is cognizant of the fact 
that the December 1999 VA examiner noted some mild 
disfigurement due to the veteran's scarring.  However, the 
Board notes that a separate disability evaluation based upon 
disfigurement is only available in the case of disfiguring 
scars of the head, face, or neck, whereas the veteran's scars 
are limited to his right forearm.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (1999).

In summary, the Board finds that competent and probative 
evidence demonstrates that the veteran's laceration scars 
with carpal tunnel syndrome are manifested by no more than 
tingling in the fingers and thumb of his right hand, with 
intermittent weakness and numbness.  Thus, the Board believes 
that the preponderance of the evidence is against a rating in 
excess of 10 percent for the veteran's laceration scars of 
the right forearm with carpal tunnel syndrome.  The benefits 
sought on appeal is accordingly denied.


ORDER

Entitlement to a rating in excess of 10 percent for the 
veteran's laceration scars of the right forearm, with carpal 
tunnel syndrome, is denied.


REMAND

As alluded to above, under 38 C.F.R. § 20.1304, additional 
evidence may be submitted directly to the Board during the 
period of 90 days following the mailing of notice that an 
appeal has been certified to the Board for appellate review 
and the appellate record has been transferred to the Board, 
or until the date the appellate decision is promulgated by 
the Board, whichever comes first.  

Pursuant to 38 C.F.R. § 1304(c), any pertinent evidence 
submitted by the appellant or representative which is 
accepted by the Board under the provisions of this section 
must be referred to the agency of original jurisdiction for 
review and preparation of a Supplemental Statement of the 
Case unless this procedural right is waived by the appellant 
or representative or unless the Board determines that the 
benefit, or benefits, to which the evidence relates may be 
allowed on appeal without such referral.  Such waiver must be 
in writing or, if a hearing on appeal is conducted, formally 
entered on the record orally at the time of the hearing.

The record reflects that in a June 2000 letter, the RO 
advised the veteran that his file was being certified to the 
Board for consideration of the issues that he had placed on 
appeal.  The RO further advised the veteran that he had an 
additional 90 days to submit additional evidence in support 
of his claim.  Thereafter, in July 2000, the veteran 
submitted a packet of medical records in support of his 
claim.  Included among these medical records are two 
psychiatric evaluations in which the veteran was diagnosed 
with a psychosis, not otherwise specified, and a mood 
disorder, not otherwise specified.

The Board finds the above-mentioned evidence to be relevant 
to the veteran's claim of entitlement to service connection 
for an adjustment disorder, claimed as a nervous condition.  
Because the RO has not considered this evidence, and because 
the veteran has not submitted a waiver of initial RO 
consideration pursuant to 38 C.F.R. § 20.1304, the Board 
believes that a remand is appropriate in order to provide the 
RO with the opportunity to consider this evidence in the 
first instance.  See 38 C.F.R. § 20.1304(c).

The Board notes that one of the medical reports recently 
submitted by the veteran was of a psychiatric evaluation 
conducted at a VA outpatient clinic in Houston, Texas in 
September 1996.  Pursuant to the Court's decision in Bell v. 
Derwinski, 2 Vet. App. 611 (1992), records of VA medical 
treatment are deemed to be constructively of record in 
proceedings before the Board, and must be obtained.  Although 
the record reveals that the RO did request the veteran's 
outpatient treatment records from the VA clinic in Houston, 
Texas, it appears that the RO requested only records dated 
after July 1997.  However, in a September 1999 statement, the 
veteran indicated that he had received psychological 
counseling from VA in 1994 and 1996.  In light of this 
statement, as well as the recent evidence submitted by the 
veteran, the Board believes that the RO should take 
additional steps to ensure that all available VA treatment 
records pertaining to the veteran's claimed psychiatric 
disability have been obtained and associated with the claims 
folder.

Although the Board regrets further delay, in light of the 
reasons and bases set forth above, additional development is 
warranted.  This case is accordingly remanded for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify all VA medical 
care providers who have treated him for 
his service-connected psychiatric 
disability since 1994.  After securing 
any necessary releases, the RO should 
obtain copies of all treatment records 
referred to by the veteran which have not 
been previously obtained.  These records 
should then be associated with the claims 
file.

2.  The RO should review all of the 
evidence of record, including any 
evidence that has been received since the 
May 2000 SSOC was issued or any evidence 
obtained pursuant to this remand.  If, 
after reviewing this evidence, the RO 
determines that any additional 
development is warranted, the RO is free 
to undertake such development as it deems 
necessary.  Once such development has 
been completed, the RO should issue a 
SSOC.  If the RO's decision remains 
unfavorable, the veteran and his 
representative should be afforded time in 
which to respond.  The veteran's claims 
folder should then be returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

